Citation Nr: 0309637	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-01 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic low back pain secondary to mild to moderate 
spondylolisthesis of L5 on S1 with moderate functional loss, 
and degenerative disc disease of L5-S1, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from May 1975 to June 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

In response to the veteran's request for service connection 
of inflammation of the iris, the RO advised the veteran in 
September 2001 that he was already service-connected for 
iritis, left eye.  The RO asked the veteran to submit medical 
evidence that showed that a right eye iritis condition was 
caused by service or indicate whether he wished to claim an 
increase in his left eye iritis condition.  In a February 
2002 statement, the veteran requested a reevaluation of his 
"eyes."  The RO has not adjudicated his claims.  
Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service-connected low back disability is 
primarily manifested by moderate symptomatology-including 
additional functional loss due to such factors as pain, 
stiffness, weakness, and fatigue.


CONCLUSION OF LAW

The schedular criteria for a 20 percent rating for the 
veteran's service-connected chronic low back pain secondary 
to mild to moderate spondylolisthesis of L5 on S1 with 
moderate functional loss and degenerative disc disease at L5-
S1 have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5293 (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  The Board finds that the requirements 
under the new laws and regulations have been substantially 
met.  The veteran was provided adequate notice as to the 
evidence needed to substantiate his claim and the reasons the 
claim was denied as set forth in the April 2000 rating 
decision and January 2002 Statement of the Case (SOC).  In 
correspondence dated in September 2001, the RO advised the 
veteran of the VCAA and VA's duties there under.  The RO also 
advised the veteran of what VA had done to help with his 
claim and asked the veteran to inform the RO of any 
additional information or evidence that he wanted the RO to 
obtain for him.
The SOC provided the veteran with notice of the laws and 
regulations pertaining to the VCAA.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating intervertebral disc syndrome was 
changed, effective September 23, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 54345-54349  
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
January 2003, the Board provided the veteran with notice of 
the change in the rating criteria and afforded the veteran 
the opportunity to submit additional evidence or argument on 
the issue.  The veteran did not respond. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The RO afforded the veteran VA examinations in January 2000 
and September 2001.  The RO obtained VA treatment records 
from Martin Army Hospital dated from January 2000 to April 
2001.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the veteran of the evidence 
necessary to substantiate the claim and of the responsibility 
of VA and the veteran for obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly, the Board will proceed with appellate review.

The old rating criteria for evaluating intervertebral disc 
syndrome may be applied for the full period of the appeal.  
The new rating criteria, however, may only be applied to the 
period of time after their effective date.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000).  The Board's authority to 
consider an appeal in light of law not already considered by 
the RO under 38 C.F.R. § 19.9(b)(2) (2002), so long as the 
requisite notice under § 20.903(c) has been provided, was 
left intact in the recently decided Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Accordingly, the Board 
may consider the veteran's service-connected low back 
disorder under the old criteria both prior to and from 
September 23, 2002, and under the new criteria as well from 
September 23, 2002.

The veteran's service-connected low back disorder is 
presently assigned a 10 percent rating under the old criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

At the January 2000 VA examination, the veteran complained of 
pain that sometime radiated into his hip area.  He reported 
that he never had back surgery or worn a back brace.  He 
indicated that his back did not interfere with his work 
because he performed sedentary activities and he indicated 
that he had not lost any time from work due to his back.   He 
reported that he could climb stairs, walk, and squat, but 
avoided running or heavy lifting.  At the September 2001 VA 
examination, the veteran complained of low back pain and 
stiffness.  He reported that he was not currently taking any 
treatment for his low back pain, but medication decreased the 
pain.  In regard to flare-ups, he maintained that he 
experienced them one to two times per week and they lasted 
for six to seven hours each time.  He continued to report 
that no surgery had been performed on his low back.  He 
indicated that activities such as lifting, bending, and 
prolonged sitting and walking were painful and his low back 
pain affected his job to some extent.  He used a back brace 
at work.

The January 2000 VA examiner reported that a physical 
examination revealed that the veteran had a relatively normal 
gait.  He was able to undress and dress without assistance or 
without a display of discomfort.  There was no malalignment 
of the axial skeleton.  There were no spasms of the lumbar 
paravertebral musculature.  He could squat to full range and 
could stand on his toes and heels.  Forward bending of the 
lumbar vertebrae was to 45 degrees and backward extension was 
to 25 degrees.  Lateral flexion of the thoracic vertebrae was 
to 30 degrees and rotation of the lumbar vertebrae was to 35 
degrees.  There were no sensory deficits noted on examination 
of the lower limbs.  There was good motor strength 
throughout.  The examiner provided a diagnosis of history of 
low back pain syndrome with radiographic evidence of facet 
arthropathy at various levels, severe central canal stenosis 
at L3-L4, and bilateral spondylolysis and Grade I 
spondylolisthesis at L5-S1.  The September 2001 VA examiner 
reported that a physical examination revealed range of motion 
in the lumbosacral spine as the following:  forward flexion 
to 90 degrees; backward extension to 20 degrees; bilateral 
lateral flexion to 30 degrees; and bilateral lateral rotation 
to 35 degrees.  The veteran expressed pain at 80 degrees of 
flexion and 20 degrees of extension of the lumbosacral spine.  
He had moderate tenderness over the left lower paraspinals.  
There were no postural abnormalities, fixed deformity, or 
neurological abnormalities found.  The examiner noted that an 
x-ray of the lumbosacral spine revealed mild to moderate 
spondylolisthesis of L5 on S1 with degenerative desiccated 
disc, suspicious of spondylosis of L5 as well as calcified 
abdominal aorta and small anterior marginal spurs of L4 and 
L5.  The examiner provided a diagnosis of chronic low back 
pain secondary to mild to moderate spondylolisthesis of L5 on 
S1 with moderate functional loss and degenerative disc 
disease at L5-S1. 

The Board notes that the September 2001 VA examiner 
determined that the veteran had chronic low back pain due to 
mild to moderate spondylolisthesis of L5 on S1.  The examiner 
assessed that the veteran had moderate functional loss and 
degenerative disc disease at L5-S1.  The veteran demonstrated 
good motor strength throughout the January 2000 examination, 
but VA treatment records show that during a flare-up in May 
2000,  the examiner noted current signs and symptoms of left 
radiculopathy with sciatica distribution and moderate 
motor/strength deficit in the left leg.  At the September 
2001 examination, the examiner described the severity of 
tenderness over the left lower paraspinals as moderate in 
degree.  Under Diagnostic Code 5293, a 20 percent rating is 
assigned for moderate intervertebral disc syndrome.  The 
Board finds that the foregoing findings show that the 
veteran's overall low back disorder more closely approximates 
the criteria associated with a 20 percent evaluation under 
Diagnostic Code 5293.  In making this determination, the 
Board considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2002), which address additional functional loss due to 
pain, weakness, excessive fatigability, etc.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board finds the September 
2001 VA examiner's opinion that the veteran has moderate 
functional loss is dispositive on the issue of the extent to 
which said additional factors interfere with the veteran's 
ability to perform the normal working movements in his low 
back.  The Board further finds that the next higher rating is 
not for application as there is no evidence that the veteran 
suffers from severe intervertebral disc syndrome.  While the 
January 2000 VA examiner noted radiographic evidence of 
severe central canal stenosis at L3-L4, there is no 
indication that this clinical finding is a manifestation of 
severe intervertebral disc syndrome.  Moreover, the majority 
of the symptomatology associated with the veteran's low back 
has been described as moderate in degree.  

The Board has considered other diagnostic codes for purposes 
of assessing whether the veteran may be entitled to a rating 
in excess of 20 percent under any of them.  Diagnostic Code 
5292 prescribes a 40 percent rating for severe limitation 
motion of the lumbar spine.  Range of lumbar motion 
demonstrated on examination in January 2000 was moderate.  In 
September 2001, the examination revealed slight limitation of 
motion in the lumbar spine even with additional functional 
loss due to pain.  Thus, overall motion in the veteran's 
lumbar spine ranges from slight to moderate. Therefore, a 
rating in excess of 20 percent under Diagnostic Code 5292 is 
not warranted.  Diagnostic Code 5295 prescribes a 40 percent 
rating for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  No abnormal gait, 
postural abnormality, or fixed deformity was detected at 
either examinations and as previously discussed, the motion 
in the veteran's lumbar spine ranges from slight to moderate.  
A rating in excess of 20 percent under Diagnostic Code 5295 
is not warranted.  There is no medical evidence of vertebra 
fracture, complete bony fixation of the spine, or ankylosis 
of the lumbar spine, so Diagnostic Codes 5285, 5286, and 5289 
are not applicable.  There is medical evidence of sciatica 
distribution, but no medical evidence of incomplete or 
complete paralysis of the sciatic nerve, so 38 C.F.R. § 
4.124, Diagnostic Code 8520 is not applicable.  Lastly, x-
rays taken at both examinations revealed evidence of 
degenerative changes, however, no physical manifestations 
attributable to the arthritic findings have been identified 
that are not already accounted for in the current rating and 
that would not violate the rule against pyramiding.  38 
C.F.R. § 4.14 (2002).   Thus, a separate rating under 
Diagnostic Code 5003 is not in order.  

There are no medical findings in the record that necessitate 
the Board's evaluation of the veteran's disability under the 
new criteria as no medical evidence has been added to the 
claims file since September 23, 2002.    

Accordingly, the Board finds that the veteran's overall low 
back disability, as described above, more closely 
approximates the old criteria for a 20 percent rating, and no 
more, under Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The record also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1)(2002).  The Board notes that 38 C.F.R. § 
4.1 (2002) provides that percentage ratings represent average 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions in civil occupations 
and are considered adequate to compensate for considerable 
loss of working time.  The veteran has been adequately 
compensated for the effect of his low back disability on his 
ability to perform his job duties under the regular rating 
schedule standards.  The Board finds that there has been no 
showing that the veteran's service-connected low back 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1)(2002) 
for assignment of an extraschedular evaluation.  


ORDER

A 20 percent rating for service-connected chronic low back 
pain secondary to mild to moderate spondylolisthesis of L5 on 
S1 with moderate functional loss, and degenerative disc 
disease of L5-S1 is granted, subject to the law and 
regulations controlling the award of monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

